         Case 3:17-cv-03597-EMC Document 224 Filed 02/08/19 Page 1 of 2



 1   Frank E. Scherkenbach (CA SBN 142549)
     scherkenbach@fr.com
 2   FISH & RICHARDSON P.C.
     One Marina Park Drive
 3   Boston, MA 02210-1878
     Telephone: (617) 542-5070
 4   Facsimile: (617) 542-8906

 5   Michael R. Headley (CA SBN 220834)
     headley@fr.com
 6   Neil A. Warren (CA SBN 272770)
     warren@fr.com
 7   FISH & RICHARDSON P.C.
     500 Arguello Street, Suite 500
 8   Redwood City, CA 94063
     Telephone: (650) 839-5070
 9   Facsimile: (650) 839-5071

10   John W. Thornburgh (CA SBN 154627)
     thornburgh@fr.com
11   FISH & RICHARDSON P.C.
     12390 El Camino Real
12   San Diego, CA 92130
     Telephone: (858) 678-5070
13   Facsimile: (858) 678-5099

14   Attorneys for Defendant
     POWER INTEGRATIONS, INC.
15

16
                                UNITED STATES DISTRICT COURT
17
                               NORTHERN DISTRICT OF CALIFORNIA
18
                                   SAN FRANCISCO DIVISION
19

20   OPTICURRENT, LLC,                          Case No. 3:17-cv-03597-EMC
21                Plaintiff,                    DEFENDANT POWER INTEGRATIONS,
                                                INC.’S ADMINISTRATIVE MOTION FOR
22         v.                                   RELIEF UNDER LR 7-11
23   POWER INTEGRATIONS, INC.,

24                Defendant.

25

26

27

28
                                                               POWER INTEGRATIONS ADMIN. MOT.
                                                                       FOR RELIEF UNDER LR 7-11
                                                                        Case No. 3:17-cv-03597-EMC
             Case 3:17-cv-03597-EMC Document 224 Filed 02/08/19 Page 2 of 2



 1            Because Opticurrent’s Responsive Brief in Support of Damages (Dkt. No. 217) misstates

 2   the history of this case in several important ways, and also misstates the law, PI requests

 3   permission to file a short reply in advance of Monday’s pretrial conference. PI believes that

 4   correcting the record is especially important since a new judge has recently been assigned to the

 5   case.

 6            The foregoing establishes that good cause exists for Power Integrations, Inc. to be granted

 7   leave to file a reply in response to Plaintiff’s Response in Support of Damages (Dkt. No. 217). A

 8   copy of Defendant’s reply is submitted concurrently herewith.

 9

10   Dated: February 8, 2019                             FISH & RICHARDSON P.C.

11

12                                                       By: /s/ Michael R. Headley
                                                             Michael R. Headley
13
                                                         Attorneys for Defendant
14
                                                         POWER INTEGRATIONS, INC.
15

16                                  CERTIFICATE OF CONFERENCE

17            I hereby certify that on February 8, 2019, Counsel for Defendant and Plaintiff conferred

18   regarding the contents of this Motion and the relief requested; Plaintiff has not responded but PI

19   expects Plaintiff is opposed to such relief. See Declaration of Michael R. Headley herewith.

20

21   Dated: February 8, 2019                             FISH & RICHARDSON P.C.

22

23                                                       By: /s/ Michael R. Headley
                                                             Michael R. Headley
24
                                                         Attorneys for Defendant
25                                                       POWER INTEGRATIONS, INC.
26

27

28
                                                     2                       POWER INTEGRATIONS ADMIN. MOT.
                                                                                     FOR RELIEF UNDER LR 7-11
                                                                                      Case No. 3:17-cv-03597-EMC
